29 So. 3d 440 (2010)
Karla MARADRIAGA, Appellant,
v.
7-ELEVEN and Kemper Group, Appellees.
No. 1D09-6394.
District Court of Appeal of Florida, First District.
March 10, 2010.
Albert Marroquin of Richard E. Zaldivar, P.A., Miami, for Appellant.
*441 Shelley H. Leinicke of Wicker, Smith, O'Hara, McCoy & Ford, P.A., Ft. Lauderdale, for Appellees.

ON MOTION TO DISMISS
PER CURIAM.
Upon review of Appellant's response to this Court's show cause order entered January 12, 2010, we GRANT Appellees' motion to dismiss and DISMISS this appeal for lack of jurisdiction. See Fla. R.App. P. 9.180(b)(1). See also Fla. Retail Fed'n Self-Insured Fund v. Quintero, 909 So. 2d 332, 333 (Fla. 1st DCA 2005).
LEWIS, THOMAS, and WETHERELL, JJ., concur.